The judgment in the garnishment proceeding, unexpected to, adjudicated that there was a valid levy upon the money. This judgment left the money in the hands of the marshal to be paid out according to law. Assuming that the liens of the respective parties were in the hands of the marshal, on a hearing on the money rule a finding for the plaintiffs in the distress warrant was demanded because the distress warrant was levied July 14, 1948 and the judgment in favor of William V. Harvey was rendered on August 3, 1948.